Citation Nr: 0634923	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  97-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability. 

2.  Entitlement to service connection for a right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1978 to June 1982 and 
from July 1991 to August 1992.  She also appears to have had 
reserve duty subsequent to her active duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in August 1996 (back 
disability) and November 1996 (right shoulder disability).  
In June 2000, July 2004, and December 2005, the Board 
remanded for further development.  


FINDINGS OF FACT

1.  The preponderance of the evidence is in favor of finding 
that cervical and trapezius myositis and degenerative joint 
disease of the cervical spine is related to service. 

2.  The preponderance of the evidence is in favor of finding 
that impingement syndrome of the right shoulder is related to 
service. 


CONCLUSIONS OF LAW

1.  Cervical and trapezius myositis and degenerative joint 
disease of the cervical spine were incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307 (2006).  

2.  Impingement syndrome of the right shoulder was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant on both issues in appellate status 
and a decision at this point poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Arthritis is presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

1.  Cervical spine disability

The veteran has a current cervical spine disability.  The 
January 2006 VA examination report noted diagnoses of 
cervical myositis, cervical degenerative joint disease, and 
trapezius myositis.  

Service medical records are absent any complaints or 
treatments for a chronic cervical spine disability.  

A record dated in November 1992 showed that the veteran was 
seen for chronic upper back pain.  An April 1994 medical 
evaluation noted pain in the veteran's trapezius muscle for 
which, in addition to her right shoulder pain, she was 
discharged from the Reserves.  

Based on the evidence, the Board finds that service 
connection is warranted.  While service medical records are 
negative for findings related to a cervical spine disability, 
she has a current disability.  Also, within a couple months 
of service discharge, the veteran complained of back pain.  
Furthermore, there is competent evidence which provides a 
nexus between current disability and service.  A treatment 
record dated in November 1994 noted upper back pain for 
approximately 3 years "with previous history of trauma, this 
after Persian Gulf War conflict."  Pursuant to the December 
2005 Board remand, VA afforded the veteran an examination in 
January 2006.  Noting that the claims folder was reviewed in 
conjunction with the examination, the examiner found that the 
neck disabilities were "most likely than not related to 
[m]ilitary service" from 1991-1992.  Therefore, the 
preponderance of the evidence is in favor of finding that a 
cervical spine disability is related to service.      

2.  Right shoulder disability

The veteran currently has a right shoulder disability.  The 
January 2006 VA examination report noted a diagnosis of 
impingement syndrome in right shoulder. 

Service medical records are absent for complaints of findings 
of a right shoulder disability. 

A July 1983 record noted right shoulder pain with an 
impression of deltoid muscle spasm.  A November 1983 record 
showed complaints of right shoulder pain and an impression of 
right deltoid muscular spasm was noted.  An April 1994 
medical evaluation noted pain in the veteran's right shoulder 
pain for which she was discharged from the Reserves.  

Based on the evidence, the Board finds that service 
connection is warranted in this case.  While service medical 
records are negative for a right shoulder disability, she has 
a current a right shoulder disability.  Shortly after 
service, the veteran complained of right shoulder pain.  
Additionally, there is competent evidence that links current 
disability to service.  First, a treatment note dated in 
January 1995 indicated that the veteran's shoulder disability 
was reportedly incurred "while on active duty at Desert 
Storm" and that the veteran had had problems for 2 years. 
Second, the January 2006 VA examination report, which noted 
that the claims folder had been reviewed, stated that the 
shoulder disability had a 50 percent probability of being 
related to the military period from 1991-1992.  Therefore, 
the preponderance of the evidence is in favor of finding that 
a right shoulder disability is related to service.






ORDER

Service connection for cervical and trapezius myositis and 
degenerative joint disease of the cervical spine is granted. 

Service connection for impingement syndrome in right shoulder 
is granted. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


